Appeals Dismissed and Memorandum Opinion filed November 29, 2018.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-18-00742-CV
                                NO. 14-18-00743-CV

                   IN THE INTEREST OF D.W. JR, A CHILD

                    On Appeal from the 246th District Court
                             Harris County, Texas
               Trial Court Cause Nos. 2017-48742 & 2017-48742A

                  MEMORANDUM                         OPINION
      These accelerated appeals arise from final decrees in suits in which
termination of the parent-child relationship was at issue. See Tex. Fam. Code Ann.
§ 109.002(a-1) (West 2014 & Supp. 2018). The appellant in each appeal is the Texas
Department of Family and Protective Services (the Department).

      The Department’s brief was due October 11, 2018. We extended the due date
to November 12, 2018, on the Department’s motion. We noted that no further
extensions would be granted absent extraordinary circumstances. No brief or motion
for extension of time to file the brief was filed.
      On November 13, 2018, the court ordered the Department to filed a brief by
November 26, 2018. We cautioned that if the Department failed to comply with our
order, we would dismiss the appeals for want of prosecution. See Tex. R. App. P.
42.3(b). No brief or motion for extension of time to file the brief was filed.

      Therefore, the appeals are DISMISSED.



                                   PER CURIAM



Panel consists of Justices Busby, Brown, and Wise.




                                           2